Citation Nr: 9900757	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-28 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for pes planus, 
bilateral. 

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tuberculosis 
pneumonia (previously claimed as lung trouble).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from January 1942 to December 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In July 1948, the RO denied service connection for pes 
planus, bilateral.  The veteran did not appeal.

2.  The evidence obtained or submitted to reopen the claim of 
service connection for pes planus, bilateral, is not new and 
material, and the claim is not reopened.

3.  In June 1948, the RO denied service connection for lung 
trouble (tuberculosis pneumonia).  The veteran did not 
appeal.

4.  The evidence received since the ROs June 1948 rating is 
new and material in that it is sufficiently significant, when 
viewed in context of all the evidence of record, that it must 
be considered in order to fairly decide the merits of the 
case.


CONCLUSIONS OF LAW

1.  The July 1948 RO decision, which denied entitlement to 
service connection for pes planus, bilateral is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.104 (1998).

2.  The veteran has not presented new and material evidence 
to reopen his claim to service connection for pes planus, 
bilateral.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

3.  The June 1948 RO decision, which denied entitlement to 
service connection for lung trouble (tuberculosis pneumonia), 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. §3.104.

4.  Evidence received since the RO denied entitlement to 
service connection for lung trouble (tuberculosis pneumonia) 
is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Pes Planus

Service connection was denied for pes planus, bilateral in an 
unappealed rating decision in July 1948.  The RO determined 
that pes planus was noted at induction and that there was no 
evidence of any permanent increase in severity during service 
or at the time of discharge.  

In determining whether new and material evidence has been 
submitted the Board looks to the evidence that has been 
submitted since the last final denial of the claim on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the ROs July 1948 
rating decision is as follows:

The veterans service medical records show that on 
examination for entrance into service, in January 1942 the 
veteran was noted to have pes planus, second degree, not 
significant.  In January 1945, the veteran was diagnosed with 
moderate, pes planus, bilateral, second degree.  Whirlpool 
treatments and arch supports were ordered.  In February 1945, 
the veteran was diagnosed with moderate, pes planus, 
bilateral, third degree.  The veterans separation 
examination showed pes planus, bilateral, third degree.  

The veteran was accorded a VA examination in July 1948.  On 
examination, there was no abduction (eversion).  There was no 
inner border bulge or limp.  The veteran could stand on his 
toes and there was no high arch.  The feet were painful at 
times.  The diagnosis was pes planus, bilateral, second 
degree, occasionally symptomatic, minimal.  

The evidence received since the July 1948 rating decisions is 
as follows:

Private medical records dated from June 1970 to December 1996 
show that the veteran was seen for complaints of tingling and 
painful feet in 1996.  The diagnosis was peripheral 
neuropathy.  There were no reported findings referable to pes 
planus.

Tuberculosis pneumonia

Service connection was denied for lung trouble (tuberculosis 
pneumonia) in an unappealed rating decision in June 1948.  
The RO determined that there was no evidence of this 
condition during service or soon enough after service to 
warrant either factual or presumptive service connection.

The evidence of record at the time of the ROs June 1948 
rating decision is as follows:

The veterans service medical records show a diagnosis of 
influenza in September 1942.  The veteran was hospitalized 
for 5 days.  

In a statement dated in March 1948, Edward Wilkerson, M.D., 
reported a flat percussion noted in the left lower chest and 
diminished breath sounds with consonating roles.  The 
preliminary impression was tuberculosis pneumonia and 
effusion left lower lobe.  He noted that sputum testing was 
in progress.

In a statement dated in April 1948, Dr. Wilkerson reported 
that the veteran had bad flu in February 1948, then 
developed pleural effusion and pleuritis on the left.  Sputum 
testing was negative for tuberculosis.

The evidence received since the June 1948 rating decisions is 
as follows:

The veteran was accorded a VA examination in July 1948.  At 
that time, he reported a history of pneumonia in 1944 while 
stationed in Alaska.  The examiner noted that an examination 
of the service medical records failed to show such 
hospitalization.  The veteran reported that in January 1945 
while stationed at Camp Swift he had had an X-ray examination 
of his chest, because none had been made upon his induction 
into service.  The examiner noted that the service medical 
records showed that an X-ray of the chest was taken in 
January 1945 and that the veterans heart and lungs were 
normal.  On examination, the veterans expansion was equal 
and regular.  Excursion was 34 ¾ expiration to 36 ½ at 
inspiration.  His tactile fremitus, vocal fremitus, and 
breath sounds were negative.  An X-ray study showed 
tuberculosis, pulmonary, minimal, both apices apparently 
inactive.  Old adhesive pleuritis in the left costophrenic 
angle.  The chest otherwise appeared to be within normal 
limits.  The diagnosis was tuberculosis, pulmonary, minimal, 
both apices apparently inactive.  Old adhesive pleuritis in 
the left costo-phrenic angle.  The chest otherwise appeared 
to be within normal limits.  

In May 1996, the veteran sought to reopen his claim to 
service connection for tuberculosis pneumonia and pes planus.  
He was informed that because of the June 1948 and the July 
1948 rating decisions, he needed to submit new and material 
evidence to reopen his claim.  

Private medical records dated in June 1970 show that the 
veteran was seen for complaints of chest pain and shortness 
of breath.  He reported a history of pneumonia times three.  
It was noted that the physical examination was normal.
A chest X-ray made in 1975 showed no abnormalities.  A chest 
X-ray made in December 1981 showed mass left lung.  A chest 
X-ray made in January 1982 showed resection present left 
lung, but looked okay.  An October 1983 chest X-ray showed 
old fibrosis with no new disease.  The veteran complained of 
shortness of breath in April 1984, however his chest X-ray 
was negative.  Chest X-ray studies dated from April 1985 to 
April 1987 were negative.  An April 1988 examination showed 
the veterans lungs were clear.  Private medical records 
dated in September 1993 and March 1994 show that the veteran 
was seen for complaints of chest pain.  

In a statement dated in July 1990, Charles Newkirk, M. D. 
reported that he had evaluated the veteran for chest pain.  
He reported that a treadmill test of 3 ½ minutes revealed 
marked shortness of breath and very dramatic 
electrocardiogram (EKG) changes.  No findings were reported 
referable to the lungs.  

X-ray studies taken at Saint Elizabeths Hospital in 
September 1994 showed no evidence of a deep venous thrombosis 
within the lower left extremity.  X-ray studies taken in 
December 1995 show cardiomegaly with evidence of a previous 
median sternotomy, metallic clips in the left hilar area and 
left side of the mediastinum, moderate pleural thickening in 
the left chest laterally, inferiorly and anteriorly, and no 
active process of either lung field. 

Private medical records dated in July 1996 show that the 
veteran was seen with complaints of shortness of breath, 
weakness, and chest pain.  The impression was coronary artery 
disease.  

A Saint Elizabeths Hospital report dated in September 1996 
shows that the veteran presented with sharp left chest pain 
occurring about every 2 minutes.  The veteran reported that 
he had been unable to regain his strength since surgery.  He 
also reported chronic shortness of breath related to his lung 
surgery.  A chest X-ray showed no abnormality, except for 
mild cardiac enlargement, there were [no?] infiltrates or 
congestive failure, and no pleural effusion.  The final 
diagnoses included tobacco abuse discontinued in the 1960s 
and lung malignancy, treated with left lung resection in 1980 
with no recurrence.  

Private medical records dated from September to November 1996 
show no findings referable to the lungs.  A December 1996 
spirometry report showed premedication moderate obstruction 
as well as low vital capacity, possibly from a concomitant 
restrictive defect.  Post-medication spirometry was 
interpreted as being normal.

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  Thus when 
considering a request to reopen a claim, the Board must first 
determine whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veterans claim in light of all the 
evidence, both new and old.  Id.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a) (1998).  

The United States Court of Veterans Appeals (Court) has held: 
The first step of the Manio two-step process as to a claim to 
reopen involves three questions: Question 1: Is the newly 
presented evidence new (that is, not of record at the time 
of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record, see 
Struck v. Brown, 9 Vet. App. 145 (1996), Blackburn v. Brown, 8 
Vet. App. 97 (1995), Cox v. Brown, 6 Vet. App. 459 (1994), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)? Question 2: Is it 
probative of the issue[s] at hand (Cox and Colvin) 
(that is, each issue which was a specified basis for the last 
final disallowance (see Struck, supra))? Question 3: If it is 
new and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed (see ibid.)?  In 
Blackburn the Court indicated, that affirmative answers to 
both questions 2 and 3 -- involving the probative nature of 
the new evidence and the reasonable possibility of outcome 
change, respectively -- were required in order for new 
evidence to be material  Crippen v. Brown, 9 Vet. App. 
412, 419 (1996); Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New evidence is probative, and hence material, when it 
actually tends to prove the merits of the claim, that is, it 
supplies evidence, the absence of which was a specified basis 
for the prior denial.  Evans v. Brown, at 283-284.  

The United States Court of Appeals for the Federal Circuit has 
invalidated step 3 of the above analysis, so that it is not 
necessary that the new evidence raise a reasonable possibility 
of changing the outcome.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The regulation and the Court decisions require that the new 
evidence be so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  The Federal Circuit has held that the legislative 
history suggests that the purpose behind the definition 
contained in § 3.156 was not to require the veteran to 
demonstrate that the new evidence would probably change the 
outcome of the claim; rather, it was to emphasizes the 
importance of a complete record for evaluation of a veterans 
claim.  Hodge.

In addition, for the limited purpose of determining whether 
the case should be reopened, the evidence is presumed to be 
credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991). Congenital or 
developmental defects as such, however, are not diseases 
within the meaning of applicable legislation regarding 
compensation benefits.  38 C.F.R. § 3.303(c) (1998). 


A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a) (1998).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-serve disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).


Pes Planus

The evidence submitted since the July 1948 disallowance 
includes additional medical evidence.  

Private medical records dated from May to June 1996 show that 
the veteran was seen for complaints of tingling and painful 
feet in 1996.  The diagnosis was peripheral neuropathy.  

The additional medical evidence is not new and material.  It 
shows that the veteran has been diagnosed with peripheral 
neuropathy.  However, it is not probative of the specified 
basis for the prior denial.  The evidence does not show any 
findings of pes planus.  Since the evidence received since 
July 1948 does not bear directly or substantially on the 
specified matter, it is not so significant that it must be 
considered to fairly decide the merits of the claim.  The 
Board must conclude that new and material evidence has not 
been submitted to reopen the claim. 38 C.F.R. §§ 3.104(a), 
3.156(a).



Tuberculosis Pneumonia

The evidence obtained since the June 1948 disallowance 
includes a July 1948 VA examination and additional medical 
evidence.

Much of the additional evidence contains no findings 
referable to tuberculosis.  However, the July 1948 VA 
examination contained a report of X-ray findings diagnostic 
of tuberculosis.

A the time of the ROs June 1948 decision VA regulations 
provided that tuberculosis was a chronic disease, subject to 
presumptive service connection if shown to a degree of 10 
percent or more within one year of service.  VA Regs. 1080, 
1086 (January 1936) (now codified at 38 C.F.R. §§ 3.307, 
3.309).  That regulation was amended effective in March 1951 
to extend the presumptive period for tuberculosis to three 
years following service.

The Court has held that a change in law can itself constitute 
new and material evidence.  Akins v. Derwinski, 1 Vet. App 
228, 230 (1991).  In some circumstances 
a liberalizing law or regulation can serve as the basis for 
reopening a previously denied claim.  Spencer v. Brown, 4 
Vet. App. 283 (1993), affd 17 F. 3d 368 (Fed. Cir. 1994); 
but cf. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998) 
(holding that a change in an evidentiary presumption does not 
constitute new and material evidence or a new basis for 
adjudication of the claim under Spencer). 

In the instant case, the X-ray evidence of tuberculosis in 
July 1948, together with the change to the regulations, which 
had the effect of placing those findings within the 
presumptive period; are so significant that they must be 
considered in order to fairly adjudicate the claim.






ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for pes planus, 
bilateral is not reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for tuberculosis pneumonia 
is reopened.


REMAND

The Court has held that if the Board's initial de novo 
consideration of the merits of a reopened claim might be 
prejudicial to the appellant, the case must be remanded to 
the RO for initial de novo consideration.  Bernard v. Brown, 
4 Vet.App. 384 (1993). Additional development is also 
necessary to comply with the duty to assist the veteran with 
the development of his claim. 38 U.S.C.A. § 5107.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should adjudicate the veteran's 
claims on a direct and presumptive basis 
under 38 U.S.C.A. 1110, 1112, 1113 (West 
1991); 38 C.F.R. 3.307, 3.309.

2. After performing any additional 
development which it deems necessary, in 
addition to that listed above, the RO 
should readjudicate the veteran's claim.  
If the RO determines that the claim is 
well grounded, it should ensure that it 
has fully complied with VAs duty to 
assist the veteran with the development 
of his claim.



If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and the reasons for the decision rendered. They 
should be afforded the requisite opportunity to respond. The 
case should then be returned to the Board for further 
appellate consideration, if in order. No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
